Title: To Benjamin Franklin from Joseph Palmer, 12 November 1779
From: Palmer, Joseph
To: Franklin, Benjamin


Dear Sir
Germantown, Novem: 12th. 1779.
In the beginning of August last, I took the liberty of troubling you with a few Lines by my Nephew, Joseph Palmer, Passenger on board the Mercury Packett; Since which I have heard nothing from him, or the Vessell.— I then mentioned the flattering hopes we had of Success at Penobscutt, but were sadly disappointed. My Friend Mr Adams will be able to give more particulars of that unhappy Expedition, & of Genl Sullivan’s success against the Indians, than is in my Power.
The Enemy evacuated Rd Island this day fortnight; & that Post is now occupied by the Militia, our regulars having marched from thence towards N York. The enemy left the Island in a much better condition than we expected: They burnt the Light-House, & blew up some of their Works; but left the Town of Newport in a tolerable good condition; some Houses were destroyed, contrary to their Orders, as ’tis said; & three days before they embarked, they Sent the Refugees on board, in order, as the Officers said, to prevent their burning the Town: They also left near two Thousand Cords of Wood, and about 14 or 1500 Tons of Hay with many large &c’s. They went to N York, & ’tis said, are still on board, & that the other Troops there, are preparing to Embark.
Mr Adams goes on board tomorrow morning, so that I have not time to be particular about our Success at South Carolina &c, but inclose Yesterday’s Paper.
I beg the favor of a Line, informing me whether my Nephew arrived Safe, &c.
I have the honor to be, with Sincere esteem Dear Sr. Your Friend & mo humbl Servt
J: Palmer
His Excellency Benjamin Franklin Esqr: at Passy near Paris
 
Addressed: His Excellency / Benjamin Franklin Esqr: / at Passy / near Paris / Favour’d by the Honble: / John Adams Esqr.
Notation: J Palmer Novr 12 79
